UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-06247 AMERICAN CENTURY WORLD MUTUAL FUNDS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON 4, KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 11-30 Date of reporting period: 11-30-2013 ITEM 1. REPORTS TO STOCKHOLDERS. ANNUAL REPORT NOVEMBER 30, 2013 Emerging Markets Fund Table of Contents President’s Letter 2 Market Perspective 3 Performance 4 Portfolio Commentary 6 Fund Characteristics 8 Shareholder Fee Example 9 Schedule of Investments 11 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 16 Notes to Financial Statements 17 Financial Highlights 23 Report of Independent Registered Public Accounting Firm 26 Management 27 Approval of Management Agreement 30 Additional Information 35 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. President’s Letter Jonathan Thomas Dear Investor: Thank you for reviewing this annual report for the 12 months ended November 30, 2013. It provides investment performance, market analysis, and portfolio information, presented with the expert perspective of our portfolio management team. Annual reports remain important vehicles for conveying information about fund returns, including key factors that affected fund performance. For additional, updated investment and market insights, we encourage you to visit our website, americancentury.com. Monetary Policy-Driven, “Risk-On” Results in Developed Countries Stimulative monetary policies by central banks and slowly improving global economic conditions played a major part in financial market returns during the reporting period. The combination of an improving global economic outlook, mostly low costs of capital in the money markets, and central bank purchases of longer-maturity fixed income securities (a market liquidity-building strategy known as quantitative easing, QE) helped persuade investors to seek risk and yield, particularly in developed markets such as the U.S., Japan, and Europe. Broad stock index returns were stellar in these markets, particularly at the smaller capitalization end of the company size spectrum. Representing the broad markets, the S&P 500 and MSCI EAFE Indices returned 30.30% and 24.84%, respectively, for the reporting period, and their smaller capitalization counterparts performed even better. At the same time, hints that QE might be tapered soon in the U.S. hampered government bond returns and emerging market stock indices. Broad emerging market stock indices posted positive single-digit returns, but government bond total returns dipped into negative territory, despite low inflation. Corporate bonds, especially high-yield corporates, generally performed better than government bonds because of their higher yields, declining spreads (yield differences between corporate and similar-maturity Treasury securities), and relatively low default rates, compared with historical averages. As we enter 2014, there’s less uncertainty about the U.S. fiscal picture and global economic strength than a year ago, but headwinds continue. A full economic recovery from 2008 remains elusive—economic growth is still subpar compared with past recoveries. In this environment, we continue to believe in a disciplined, diversified, long-term investment approach, using professionally managed stock and bond portfolios—as appropriate—for meeting financial goals. We appreciate your continued trust in us. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Market Perspective By Mark Kopinski, Chief Investment Officer, Global and Non-U.S. Equity Global Stocks Rallied to Post Double-Digit Gains Stock market performance remained robust during the 12-month period ended November 30, 2013, with most major market indices posting double-digit gains. Despite persistent concerns about weak global growth and a slowdown in China, investors largely focused on central bank stimulus measures, marginally improving U.S. and European economic data, and relatively healthy corporate earnings, which fueled stock market optimism. Prior to the reporting period, the U.S. Federal Reserve (the Fed) announced its third quantitative easing program (QE3). This effort, combined with similar large-scale stimulus measures from the European Central Bank (ECB) and the Bank of Japan as well as favorable corporate earnings reports, generally helped keep stocks in favor. Additionally, housing market gains in the U.S., U.K., and Australia aided the global investment landscape. Europe, Japan were Performance Leaders Assurances by the ECB that it would keep interest rates at historic lows for an extended period, followed by the cutting of its key lending rate to 0.25% late in the period, helped drive stock market gains in Europe. In addition, economic conditions throughout Europe improved, led by an expanding manufacturing sector, improving business and consumer sentiment, and a slowdown of the economic contraction in the peripheral countries. In the second calendar quarter of 2013, the 17-member eurozone emerged from its longest-ever recession (six consecutive quarters). Investors generally focused on these positive factors, pushing stocks higher despite the structural issues and high unemployment still plaguing the region. In Japan, the central bank’s efforts to pull the nation out of its decades-long deflationary spiral and spark economic growth appeared to be working. Japan’s economy grew, and consumer prices increased. Late in the period, government officials announced the country’s inflation rate rose at a five-year high, suggesting their deflation-focused initiatives were gaining traction. Overall, developed market stocks sharply outperformed their emerging market counterparts. Much of the lagging performance was due to a slower-growth environment in China. In addition, rising inflation and currency weakness weighed on many developing nations. International Equity Total Returns For the 12 months ended November 30, 2013 (in U.S. dollars) MSCI EAFE Index 24.84% MSCI Europe Index 25.94% MSCI EAFE Growth Index 23.45% MSCI World Index 26.38% MSCI EAFE Value Index 26.20% MSCI Japan Index 32.84% MSCI Emerging Markets Index 3.66% 3 Performance Total Returns as of November 30, 2013 Average Annual Returns Ticker Symbol 1 year 5 years 10 years Since Inception Inception Date Investor Class TWMIX 6.48%(1) 16.47% 10.66% 7.06% 9/30/97 MSCI Emerging Markets Growth Index — 5.51% 17.67% 11.07% N/A(2) — MSCI Emerging Markets Index(3) — 3.66% 16.86% 12.10% N/A(2) — Institutional Class AMKIX 6.77%(1) 16.73% 10.88% 10.79% 1/28/99 A Class(4) No sales charge* With sales charge* AEMMX 6.30%(1) 0.23%(1) 16.24%(1) 14.86%(1) 10.40% 9.74% 8.50% 8.06% 5/12/99 C Class ACECX 5.48%(1) 15.35% 9.57% 9.79% 12/18/01 R Class AEMRX 5.95%(1) 15.94% — -3.34% 9/28/07 R6 Class AEDMX — — — 7.45%(1)(5) 7/26/13 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Returns would have been lower if a portion of the management fee had not been waived. Benchmark data first available January 2001. Effective January 2014, the fund’s benchmark changed from the MSCI Emerging Markets Growth Index to the MSCI Emerging Markets Index in order to simplify performance comparisons. The fund’s investment process did not change. Prior to September 4, 2007, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been adjusted to reflect this charge. Total returns for periods less than one year are not annualized. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 4 Growth of $10,000 Over 10 Years $10,000 investment made November 30, 2003 * Ending value would have been lower if a portion of the management fee had not been waived. Total Annual Fund Operating Expenses Investor Class Institutional Class A Class C Class R Class R6 Class 1.75% 1.55% 2.00% 2.75% 2.25% 1.40% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 5 Portfolio Commentary Portfolio Managers: Patricia Ribeiro and Anthony Han Performance Summary Emerging Markets gained 6.48%* for the 12 months ended November 30, 2013, compared with its benchmark, the MSCI Emerging Markets Growth Index, which advanced 5.51%. Emerging market growth stocks generally demonstrated modest performance during the 12-month period, as key countries, including China and Brazil, experienced slowdowns in their economic growth rates. In addition, commodities prices largely declined during the period, further pressuring many markets. Speculation about the timing and magnitude of the U.S. Federal Reserve’s tapering of quantitative easing dominated investor sentiment throughout the second half of the period and led to fears of higher interest rates. These concerns weighed heavily on many emerging market currencies. In the final months of the period, signs of stabilization in China, firming economic data in Europe, and improving growth in the U.S. aided emerging market economies and companies with exposure to global growth. The portfolio outperformed its benchmark for the period, primarily due to stock selection in the consumer discretionary, health care, and utilities sectors. Russian Retailer was a Top Contributor In terms of the portfolio’s favorable regional exposure, Russia was a leading contributor for the 12-month period, driven by strong stock selection. Among the portfolio’s top individual contributors was an overweight position in Russia’s Magnit OJSC, a consumer goods retailer that operates convenience stores, hypermarkets, and cosmetics stores. The company has been aggressively growing its footprint while maintaining same-store sales growth and steadily improving its operating margins due to moderating costs and a better negotiating position with suppliers. Within the top-contributing consumer discretionary sector, the textiles industry offered standout performance, led by an overweight position in Eclat Textile. The Taiwan-based company, which primarily manufactures and distributes fabrics and garments, reported growing profits stemming from order adjustments, improved capacity utilization, and a growing customer base. In addition, the company said its new apparel factories, scheduled to open in late 2013 and early 2014 in Cambodia and Vietnam, would further increase monthly capacity. Stock selection in Hong Kong also contributed favorably to portfolio performance, with a portfolio-only position in industrial glass manufacturer Xinyi Glass Holdings among the leading performance contributors. The company’s stock benefited from order gains due to improving conditions in the construction and automobile industries, two of the company’s key markets. * All fund returns referenced in this commentary are for Investor Class shares. Returns would have been lower if a portion of the management fee had not been waived. 6 Brazil-Based Bank was a Main Detractor The financials sector was among the largest detractors to relative performance, primarily due to exposure in the commercial banking industry. In particular, an underweight position in Brazil’s Itau Unibanco Holding, a provider of diversified financial products and services, was the top individual detractor. The company reported much higher-than-expected third-quarter earnings stemming from its efforts to avoid riskier loans and streamline costs. These results drove Itau Unibanco’s share price higher, and the portfolio’s underweight position detracted from relative results. Another prominent detractor included an overweight position in South Korea-based Hyundai Glovis, an integrated logistics and distribution company. The company’s stock price declined as expectations for increased logistics business did not materialize. Exposure to the materials sector weighed on relative performance, primarily due to weak relative results in the metals and mining industry. An overweight position in Grupo Mexico, a Mexico-based copper mining company, was among the portfolio’s largest detractors. The company’s share price struggled in the face of falling copper prices throughout much of the period. Outlook Looking ahead, we believe emerging markets will generally remain challenged, as long as investors’ concerns about currency weakness and current account deficits linger. Nevertheless, we believe domestic fundamentals will remain strong in many emerging market countries. Additionally, we believe improving conditions in the U.S., Europe, and China will help export-related businesses headquartered in emerging markets. Against this expected backdrop, we are seeking more attractive opportunities in export-related companies that appear positioned to benefit from the broader global recovery. 7 Fund Characteristics NOVEMBER 30, 2013 Top Ten Holdings % of net assets Samsung Electronics Co. Ltd. 7.1% Tencent Holdings Ltd. 4.2% Taiwan Semiconductor Manufacturing Co. Ltd. 4.0% Itau Unibanco Holding SA ADR 2.8% Naspers Ltd. N Shares 2.7% CNOOC Ltd. 2.3% MediaTek, Inc. 2.3% China Overseas Land & Investment Ltd. 2.1% Sberbank of Russia 1.9% Magnit OJSC GDR 1.8% Types of Investments in Portfolio % of net assets Foreign Common Stocks 99.7% Temporary Cash Investments 0.8% Other Assets and Liabilities (0.5)% Investments by Country % of net assets China 21.6% South Korea 14.9% Taiwan 11.3% Russia 8.5% Brazil 8.1% South Africa 6.1% Mexico 5.6% India 4.8% Thailand 3.1% Turkey 2.7% Malaysia 2.2% Indonesia 2.0% Other Countries 8.8% Cash and Equivalents* 0.3% * Includes temporary cash investments and other assets and liabilities. 8 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from June 1, 2013 to November 30, 2013 (except as noted). Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 9 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 6/1/13 Ending Account Value 11/30/13 Expenses Paid During Period(1) 6/1/13 – 11/30/13 Annualized Expense Ratio(1) Actual Investor Class (after waiver) $7.84 1.55% Investor Class (before waiver) $8.70 1.72% Institutional Class (after waiver) $6.83 1.35% Institutional Class (before waiver) $7.69 1.52% A Class (after waiver) $9.10 1.80% A Class (before waiver) $9.96 1.97% C Class (after waiver) 2.55% C Class (before waiver) 2.72% R Class (after waiver) 2.05% R Class (before waiver) 2.22% R6 Class (after waiver) $4.07(4) 1.12% R6 Class (before waiver) $4.98(4) 1.37% Hypothetical Investor Class (after waiver) $7.84 1.55% Investor Class (before waiver) $8.69 1.72% Institutional Class (after waiver) $6.83 1.35% Institutional Class (before waiver) $7.69 1.52% A Class (after waiver) $9.10 1.80% A Class (before waiver) $9.95 1.97% C Class (after waiver) 2.55% C Class (before waiver) 2.72% R Class (after waiver) 2.05% R Class (before waiver) 2.22% R6 Class (after waiver) 1.12% R6 Class (before waiver) 1.37% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 183, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. Ending account value assumes the return earned after waiver and would have been lower if a portion of the management fee had not been waived. Ending account value based on actual return from July 26, 2013 (commencement of sale) through November 30, 2013. Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 128, the number of days in the period from July 26, 2013 (commencement of sale) through November 30, 2013, divided by 365, to reflect the period. Had the class been available for the full period, the expenses paid during the period would have been higher. Ending account value and expenses paid during the period assumes the class had been available throughout the entire period and are calculated using the class’s annualized expense ratio listed in the table above. 10 Schedule of Investments NOVEMBER 30, 2013 Shares Value Common Stocks — 99.7% BRAZIL — 8.1% Anhanguera Educacional Participacoes SA BRF SA ADR Cia Brasileira de Distribuicao Grupo Pao de Acucar ADR Hypermarcas SA Itau Unibanco Holding SA ADR Ultrapar Participacoes SA CANADA — 0.9% Pacific Rubiales Energy Corp. CHILE — 0.6% SACI Falabella CHINA — 21.6% Brilliance China Automotive Holdings Ltd. China Communications Services Corp. Ltd. H Shares China Oilfield Services Ltd. H Shares China Overseas Land & Investment Ltd. China Railway Construction Corp. Ltd. H Shares CNOOC Ltd. ENN Energy Holdings Ltd. Great Wall Motor Co. Ltd. H Shares Haier Electronics Group Co. Ltd. Hengan International Group Co. Ltd. Industrial & Commercial Bank of China Ltd. H Shares Ping An Insurance Group Co. H Shares Shenzhou International Group Holdings Ltd. Tencent Holdings Ltd. COLOMBIA — 0.7% Cemex Latam Holdings SA HONG KONG — 1.5% Xinyi Glass Holdings Ltd. INDIA — 4.8% HCL Technologies Ltd. HDFC Bank Ltd. ITC Ltd. Tata Global Beverages Ltd. Tata Motors Ltd. INDONESIA — 2.0% PT AKR Corporindo Tbk PT Bank Rakyat Indonesia (Persero) Tbk PT Matahari Department Store Tbk PT Semen Gresik (Persero) Tbk MALAYSIA — 2.2% Axiata Group Bhd Sapurakencana Petroleum Bhd MEXICO — 5.6% Alfa SAB de CV, Series A Alsea SAB de CV Cemex SAB de CV ADR Gruma SAB de CV B Shares Grupo Financiero Banorte SAB de CV Grupo Mexico SAB de CV Promotora y Operadora de Infraestructura SAB de CV PANAMA — 1.0% Copa Holdings SA Class A PERU — 0.9% Credicorp Ltd. PHILIPPINES — 1.4% SM Investments Corp. Universal Robina Corp. POLAND — 1.1% Powszechny Zaklad Ubezpieczen SA RUSSIA — 8.5% Eurasia Drilling Co. Ltd. GDR Magnit OJSC GDR Mail.ru Group Ltd. GDR MegaFon OAO GDR 11 Shares Value NovaTek OAO GDR Sberbank of Russia Yandex NV A Shares SOUTH AFRICA — 6.1% Aspen Pharmacare Holdings Ltd. Discovery Holdings Ltd. Mr Price Group Ltd. MTN Group Ltd. Naspers Ltd. N Shares SOUTH KOREA — 14.9% GS Retail Co. Ltd. Hankook Tire Co. Ltd. Hotel Shilla Co. Ltd. Hyundai Motor Co. Hyundai Wia Corp. LG Chem Ltd. NAVER Corp. Orion Corp. Samsung Electronics Co. Ltd. Seoul Semiconductor Co. Ltd. SK Hynix, Inc. Sung Kwang Bend Co. Ltd. TAIWAN — 11.3% Chailease Holding Co. Ltd. Eclat Textile Co. Ltd. Ginko International Co. Ltd. MediaTek, Inc. Merida Industry Co. Ltd. Merry Electronics Co. Ltd. Taiwan Semiconductor Manufacturing Co. Ltd. THAILAND — 3.1% Kasikornbank PCL NVDR Minor International PCL Shin Corp. PCL NVDR Siam Cement PCL NVDR TURKEY — 2.7% BIM Birlesik Magazalar AS Pegasus Hava Tasimaciligi AS TAV Havalimanlari Holding AS Tofas Turk Otomobil Fabrikasi TURKMENISTAN — 0.7% Dragon Oil plc TOTAL COMMON STOCKS (Cost $347,036,260) Temporary Cash Investments — 0.8% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.375%, 6/30/15, valued at $589,790), in a joint trading account at 0.06%, dated 11/29/13, due 12/2/13 (Delivery value $577,943) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 2.75%, 11/15/42, valued at $705,324), in a joint trading account at 0.03%, dated 11/29/13, due 12/2/13 (Delivery value $693,530) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 0.00%, 5/29/14, valued at $590,066), in a joint trading account at 0.04%, dated 11/29/13, due 12/2/13 (Delivery value $578,511) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $3,634,631) TOTAL INVESTMENT SECURITIES — 100.5% (Cost $350,670,891) OTHER ASSETS AND LIABILITIES — (0.5)% TOTAL NET ASSETS — 100.0% Market Sector Diversification (as a % of net assets) Information Technology 22.9% Consumer Discretionary 19.8% Financials 17.3% Consumer Staples 11.4% Energy 9.3% Industrials 7.3% Materials 4.2% Telecommunication Services 3.7% Health Care 2.3% Utilities 1.5% Cash and Equivalents* 0.3% * Includes temporary cash investments and other assets and liabilities. 12 Notes to Schedule of Investments ADR American Depositary Receipt GDR Global Depositary Receipt NVDR Non-Voting Depositary Receipt OJSC Open Joint Stock Company Non-income producing. See Notes to Financial Statements. 13 Statement of Assets and Liabilities NOVEMBER 30, 2013 Assets Investment securities, at value (cost of $350,670,891) Foreign currency holdings, at value (cost of $76,211) Receivable for capital shares sold Dividends and interest receivable Liabilities Disbursements in excess of demand deposit cash Payable for investments purchased 44 Payable for capital shares redeemed Accrued management fees Distribution and service fees payable Net Assets Net Assets Consist of: Capital (par value and paid-in surplus) Undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation Net assets Shares outstanding Net asset value per share Investor Class, $0.01 Par Value Institutional Class, $0.01 Par Value A Class, $0.01 Par Value $8.59* C Class, $0.01 Par Value $3,570,508 441,231 R Class, $0.01 Par Value $1,133,314 129,929 R6 Class, $0.01 Par Value $26,863 2,955 * Maximum offering price $9.11 (net asset value divided by 0.9425). See Notes to Financial Statements. 14 Statement of Operations YEAR ENDED NOVEMBER 30, 2013 Investment Income (Loss) Income: Dividends (net of foreign taxes withheld of $865,551) Interest Expenses: Management fees Distribution and service fees: A Class C Class R Class Directors’ fees and expenses Other expenses Fees waived ) Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions Foreign currency transactions ) Change in net unrealized appreciation (depreciation) on: Investments ) Translation of assets and liabilities in foreign currencies ) ) Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 15 Statement of Changes in Net Assets YEARS ENDED NOVEMBER 30, 2, 2012 Increase (Decrease) in Net Assets November 30, 2013 November 30, 2012 Operations Net investment income (loss) Net realized gain (loss) Change in net unrealized appreciation (depreciation) ) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income: Investor Class ) — Institutional Class ) ) A Class ) — Decrease in net assets from distributions ) ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions ) ) Redemption Fees Increase in net assets from redemption fees Net increase (decrease) in net assets ) Net Assets Beginning of period End of period Undistributed net investment income See Notes to Financial Statements. 16 Notes to Financial Statements NOVEMBER 30, 2013 1. Organization American Century World Mutual Funds, Inc. (the corporation) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Maryland corporation. Emerging Markets Fund (the fund) is one fund in a series issued by the corporation. The fund is diversified as defined under the 1940 Act. The fund’s investment objective is to seek capital growth. The fund offers the Investor Class, the Institutional Class, the A Class, the C Class, the R Class and the R6 Class. The A Class may incur an initial sales charge. The A Class and C Class may be subject to a contingent deferred sales charge. The share classes differ principally in their respective sales charges and distribution and shareholder servicing expenses and arrangements. The Institutional Class and R6 Class shareholders do not require the same level of shareholder and administrative services from American Century Investment Management, Inc. (ACIM) (the investment advisor) as shareholders of other classes. In addition, financial intermediaries do not receive any service, distribution or administrative fees for the R6 Class. As a result, the Institutional Class and R6 Class are charged lower unified management fees. Sale of the R6 Class commenced on July 26, 2013. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share at the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. The Board of Directors has adopted valuation policies and procedures to guide the investment advisor in the fund’s investment valuation process and to provide methodologies for the oversight of the fund’s pricing function. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are generally valued at the closing price of such securities on the exchange where primarily traded or at the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices may be used. Securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. Equity securities initially expressed in local currencies are translated into U.S. dollars at the mean of the appropriate currency exchange rate at the close of the NYSE as provided by an independent pricing service. Fixed income securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors: trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, trade data or market information on comparable securities, and other relevant security specific information. Open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost, which approximates fair value. If the fund determines that the market price for an investment is not readily available or the valuation methods mentioned above do not reflect an investment’s fair value, such investment is valued as determined in good faith by the Board of Directors or its delegate, in accordance with policies and procedures adopted by the Board of Directors. In its determination of fair value, the fund may review several factors including, but not limited 17 to, market information regarding the specific investment or comparable investments and correlation with other investment types, futures indices or general market indicators. Circumstances that may cause the fund to use these procedures to value an investment include, but are not limited to: an investment has been declared in default or is distressed; trading in a security has been suspended during the trading day or a security is not actively trading on its principal exchange; prices received from a regular pricing source are deemed unreliable; or there is a foreign market holiday and no trading occurred. The fund monitors for significant events occurring after the close of an investment’s primary exchange but before the fund’s net asset value per share is determined. Significant events may include, but are not limited to: corporate announcements and transactions; governmental action and political unrest that could impact a specific investment or an investment sector; or armed conflicts, natural disasters and similar events that could affect investments in a specific country or region. The fund also monitors for significant fluctuations in domestic and foreign markets, as evidenced by the U.S. market or such other indicators that the Board of Directors, or its delegate, deems appropriate. If significant fluctuations in foreign markets are identified, the fund may apply a model-derived factor to the closing price of equity securities traded on foreign securities exchanges. The factor is based on observable market data as provided by an independent pricing service. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Dividend income less foreign taxes withheld, if any, is recorded as of the ex-dividend date. Distributions received on securities that represent a return of capital or long-term capital gain are recorded as a reduction of cost of investments and/or as a realized gain. The fund may estimate the components of distributions received that may be considered nontaxable distributions or long-term capital gain distributions for income tax purposes. Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. Foreign Currency Translations — All assets and liabilities initially expressed in foreign currencies are translated into U.S. dollars at prevailing exchange rates at period end. The fund may enter into spot foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of investment securities, dividend and interest income, spot foreign currency exchange contracts, and expenses are translated at the rates of exchange prevailing on the respective dates of such transactions. Net realized and unrealized foreign currency exchange gains or losses related to investment securities are a component of net realized gain (loss) on investment transactions and change in net unrealized appreciation (depreciation) on investments, respectively. Repurchase Agreements — The fund may enter into repurchase agreements with institutions that ACIM has determined are creditworthy pursuant to criteria adopted by the Board of Directors. The fund requires that the collateral, represented by securities, received in a repurchase transaction be transferred to the custodian in a manner sufficient to enable the fund to obtain those securities in the event of a default under the repurchase agreement. ACIM monitors, on a daily basis, the securities transferred to ensure the value, including accrued interest, of the securities under each repurchase agreement is equal to or greater than amounts owed to the fund under each repurchase agreement. Joint Trading Account — Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, the fund, along with certain other funds in the American Century Investments family of funds, may transfer uninvested cash balances into a joint trading account. These balances are invested in one or more repurchase agreements that are collateralized by U.S. Treasury or Agency obligations. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. Accordingly, no provision has been made for income taxes. The fund files U.S. federal, state, local and non-U.S. tax returns as applicable. The fund’s tax returns are subject to examination by the relevant taxing authority until expiration of the applicable statute of limitations, which is 18 generally three years from the date of filing but can be longer in certain jurisdictions. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Multiple Class — All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Distributions to Shareholders — Distributions from net investment income and net realized gains, if any, are generally declared and paid annually. The fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code, in all events in a manner consistent with provisions of the 1940 Act. Redemption — The fund may impose a 2.00% redemption fee on shares held less than 60 days. The fee may not be applicable to all classes. The redemption fee is retained by the fund and helps cover transaction costs that long-term investors may bear when the fund sells securities to meet investor redemptions. Indemnifications — Under the corporation’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 3. Fees and Transactions with Related Parties Management Fees — The corporation has entered into a management agreement with ACIM, under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides that all expenses of managing and operating the fund, except distribution and service fees, brokerage expenses, taxes, interest, fees and expenses of the independent directors (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The rate of the fee is determined by applying a fee rate calculation formula. This formula takes into account the fund’s assets as well as certain assets, if any, of other clients of the investment advisor outside the American Century Investments family of funds (such as subadvised funds and separate accounts) that have very similar investment teams and investment strategies (strategy assets). The strategy assets of the fund include the assets of NT Emerging Markets Fund, one fund in a series issued by the corporation. The annual management fee schedule ranges from 1.250% to 1.850% for the Investor Class, A Class, C Class and R Class. The annual management fee schedule ranges from 1.050% to 1.650% for the Institutional Class and 0.900% to 1.500% for the R6 Class. Effective July 26, 2013, the investment advisor voluntarily agreed to waive 0.250% of its management fee. The investment advisor expects the fee waiver to continue through March 31, 2015, and cannot terminate it without the approval of the Board of Directors. The total amount of the waiver for each class for the period ended November 30, 2013 was $359,579, $27,689, $11,309, $3,009, $981 and $22 for the Investor Class, Institutional Class, A Class, C Class, R Class and R6 Class, respectively. The effective annual management fee before waiver for each class for the period ended November 30, 2013 was 1.71% for the Investor Class, A Class, C Class and R Class, 1.51% for the Institutional Class and 1.36% for the R6 Class. The effective annual management fee after waiver for each class for the period ended November 30, 2013 was 1.62% for the Investor Class, A Class, C Class and R Class, 1.42% for the Institutional Class and 1.11% for the R6 Class. Distribution and Service Fees — The Board of Directors has adopted a separate Master Distribution and Individual Shareholder Services Plan for each of the A Class, C Class and R Class (collectively the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans 19 provide that the A Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The plans provide that the C Class will pay ACIS an annual distribution and service fee of 1.00%, of which 0.25% is paid for individual shareholder services and 0.75% is paid for distribution services. The plans provide that the R Class will pay ACIS an annual distribution and service fee of 0.50%. The fees are computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the year ended November 30, 2013 are detailed in the Statement of Operations. Related Parties — Certain officers and directors of the corporation are also officers and/or directors of American Century Companies, Inc. (ACC). The corporation’s investment advisor, ACIM, the corporation’s distributor, ACIS, and the corporation’s transfer agent, American Century Services, LLC, are wholly owned, directly or indirectly, by ACC. Various funds issued by American Century Asset Allocation Portfolios, Inc. and American Century Strategic Asset Allocations, Inc. own, in aggregate, 28% of the shares of the fund. Related parties do not invest in the fund for the purpose of exercising management or control. 4. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the year ended November 30, 2013 were $325,896,546 and $378,859,969, respectively. 5. Capital Share Transactions Transactions in shares of the fund were as follows: Year ended November 30, 2013 Year ended November 30, 2012 Shares Amount Shares Amount Investor Class/Shares Authorized Sold Issued in reinvestment of distributions — — Redeemed ) Institutional Class/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) A Class/Shares Authorized Sold Issued in reinvestment of distributions — — Redeemed ) C Class/Shares Authorized Sold Redeemed ) R Class/Shares Authorized Sold Redeemed ) R6 Class/Shares Authorized N/A Sold Net increase (decrease) July 26, 2013 (commencement of sale) through November 30, 2013 for the R6 Class. 20 6. Fair Value Measurements The fund’s investments valuation process is based on several considerations and may use multiple inputs to determine the fair value of the investments held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels. • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical investments. • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for comparable investments, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.). These inputs also consist of quoted prices for identical investments initially expressed in local currencies that are adjusted through translation into U.S. dollars. • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Assets Investment Securities Common Stocks — Temporary Cash Investments 1,784,654 — Total Value of Investment Securities — 7. Risk Factors There are certain risks involved in investing in foreign securities. These risks include those resulting from future adverse political, social and economic developments, fluctuations in currency exchange rates, the possible imposition of exchange controls, and other foreign laws or restrictions. Investing in emerging markets may accentuate these risks. 21 8. Federal Tax Information The tax character of distributions paid during the years ended November 30, 2013 and November 30, 2012 were as follows: Distributions Paid From Ordinary income Long-term capital gains — — The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of November 30, 2013, the federal tax cost of investments and the components of distributable earnings on a tax-basis were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments (6,662,201) Net tax appreciation (depreciation) of investments Net tax appreciation (depreciation) on translation of assets and liabilities in foreign currencies $(11,336) Net tax appreciation (depreciation) Undistributed ordinary income $1,555,506 Accumulated short-term capital losses $(96,644,074) The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the realization to ordinary income for tax purposes of unrealized gains on investments in passive foreign investment companies. Accumulated capital losses represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. Capital loss carryovers expire in 2017. 22 Financial Highlights For a Share Outstanding Throughout the Years Ended November 30 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Distributions From Net Investment Income Net Asset Value, End of Period Total Return Operating Expenses Operating Expenses (before expense waiver) Net Investment Income (Loss) Net Investment Income (Loss) (before expense waiver) Portfolio Turnover Rate Net Assets, End of Period (in thousands) Investor Class 6.48% 1.63% 1.72% 0.17% 0.08% 68% — 13.28% 1.74% 1.74% 0.29% 0.29% 85% — (12.77)% 1.71% 1.71% 0.17% 0.17% 71% — — 16.21% 1.72% 1.72% (0.02)% (0.02)% 87% 75.36% 1.78% 1.78% 0.11% 0.11% 126% Institutional Class 6.77% 1.43% 1.52% 0.37% 0.28% 68% 13.43% 1.54% 1.54% 0.49% 0.49% 85% — (12.60)% 1.51% 1.51% 0.37% 0.37% 71% — 16.42% 1.52% 1.52% 0.18% 0.18% 87% 75.92% 1.58% 1.58% 0.31% 0.31% 126% 23 For a Share Outstanding Throughout the Years Ended November 30 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Distributions From Net Investment Income Net Asset Value, End of Period Total Return Operating Expenses Operating Expenses (before expense waiver) Net Investment Income (Loss) Net Investment Income (Loss) (before expense waiver) Portfolio Turnover Rate Net Assets, End of Period (in thousands) A Class 6.30% 1.88% 1.97% (0.08)% (0.17)% 68% — — 12.99% 1.99% 1.99% 0.04% 0.04% 85% — (13.00)% 1.96% 1.96% (0.08)% (0.08)% 71% — 15.92% 1.97% 1.97% (0.27)% (0.27)% 87% 75.24% 2.03% 2.03% (0.14)% (0.14)% 126% C Class — 5.48% 2.63% 2.72% (0.83)% (0.92)% 68% — 12.13% 2.74% 2.74% (0.71)% (0.71)% 85% — (13.75)% 2.71% 2.71% (0.83)% (0.83)% 71% — 15.09% 2.72% 2.72% (1.02)% (1.02)% 87% — 73.99% 2.78% 2.78% (0.89)% (0.89)% 126% R Class — 5.95% 2.13% 2.22% (0.33)% (0.42)% 68% — 12.74% 2.24% 2.24% (0.21)% (0.21)% 85% — (13.30)% 2.21% 2.21% (0.33)% (0.33)% 71% — 15.66% 2.22% 2.22% (0.52)% (0.52)% 87% 74.94% 2.28% 2.28% (0.39)% (0.39)% 126% R6 Class — — 7.45% 1.12% 1.37% 0.14% (0.11)% 68% 24 Notes to Financial Highlights Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day and do not reflect applicable sales charges, if any. Total returns for periods less than one year are not annualized. Per-share amount was less than $0.005. July 26, 2013 (commencement of sale) through November 30, 2013. Annualized. Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended November 30, 2013. See Notes to Financial Statements. 25 Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders of American Century World Mutual Funds, Inc.: We have audited the accompanying statement of assets and liabilities, including the schedule of investments, of Emerging Markets Fund (the “Fund”), one of the funds constituting American Century World Mutual Funds, Inc., as of November 30, 2013, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the periods presented. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Fund is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of November 30, 2013, by correspondence with the custodian and brokers; where replies were not received from brokers, we performed other auditing procedures. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Emerging Markets Fund of American Century World Mutual Funds, Inc. as of November 30, 2013, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the periods presented, in conformity with accounting principles generally accepted in the United States of America. Deloitte & Touche LLP Kansas City, Missouri January 17, 2014 26 Management The Board of Directors The individuals listed below serve as directors of the funds. Each director will continue to serve in this capacity until death, retirement, resignation or removal from office. The board has adopted a mandatory retirement age for directors who are not “interested persons,” as that term is defined in the Investment Company Act (independent directors). Independent directors shall retire by December 31 of the year in which they reach their 75th birthday. Mr. Pratt may serve until December 31 of the year in which he reaches his 76th birthday based on an extension granted under previous retirement guidelines. Mr. Thomas is an “interested person” because he currently serves as President and Chief Executive Officer of American Century Companies, Inc. (ACC), the parent company of American Century Investment Management, Inc. (ACIM or the advisor). Mr. Fink is treated as an “interested person” because of his recent employment with ACC and American Century Services, LLC (ACS). The other directors (more than three-fourths of the total number) are independent. They are not employees, directors or officers of, and have no financial interest in, ACC or any of its wholly owned, direct or indirect, subsidiaries, including ACIM, American Century Investment Services, Inc. (ACIS) and ACS, and do not have any other affiliations, positions, or relationships that would cause them to be considered “interested persons” under the Investment Company Act. The directors serve in this capacity for seven (in the case of Mr. Thomas, 15) registered investment companies in the American Century Investments family of funds. The following table presents additional information about the directors. The mailing address for each director is 4500 Main Street, Kansas City, Missouri 64111. Name (Year of Birth) Position(s) Held with Funds Length of Time Served Principal Occupation(s) During Past 5 Years Number of American Century Portfolios Overseen by Director Other Directorships Held During Past 5 Years Independent Directors Thomas A. Brown Director Since 1980 Managing Member, Associated Investments, LLC (real estate investment company); Brown Cascade Properties, LLC (real estate investment company) (2001 to 2009) 75 None Andrea C. Hall Director Since 1997 Retired 75 None Jan M. Lewis Director Since 2011 President and Chief Executive Officer, Catholic Charities of Northeast Kansas (human services organization) 75 None James A. Olson Director Since 2007 Member, Plaza Belmont LLC (private equity fund manager) 75 Saia, Inc. (2002 to 2012) and EPR Properties (2003 to 2013) Donald H. Pratt Director and Chairman of the Board Since 1995 (Chairman since 2005) Chairman and Chief Executive Officer, Western Investments, Inc. (real estate company) 75 None 27 Name (Year of Birth) Position(s) Held with Funds Length of Time Served Principal Occupation(s) During Past 5 Years Number of American Century Portfolios Overseen by Director Other Directorships Held During Past 5 Years Independent Directors M. Jeannine Strandjord Director Since 1994 Retired 75 Euronet Worldwide Inc.; Charming Shoppes, Inc. (2006 to 2010); and DST Systems Inc. (1996 to 2012) John R. Whitten Director Since 2008 Retired 75 Rudolph Technologies, Inc. Stephen E. Yates Director Since 2012 Retired; Executive Vice President, Technology & Operations, KeyCorp. (computer services) (2004 to 2010) 75 Applied Industrial Technologies, Inc. (2001 to 2010) Interested Directors Barry Fink Director Since 2012 Retired; Executive Vice President, ACC (September 2007 to February 2013); President, ACS (October 2007 to February 2013); Chief Operating Officer, ACC (September 2007 to November 2012) 75 None Jonathan S. Thomas Director and President Since 2007 President and Chief Executive Officer, ACC (March 2007 to present). Also serves as Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries None Donald H. Pratt will retire as Director and Chairman of the Board effective December 31, 2013. 28 Officers The following table presents certain information about the executive officers of the funds. Each officer serves as an officer for each of the 15 investment companies in the American Century family of funds, unless otherwise noted. No officer is compensated for his or her service as an officer of the funds. The listed officers are interested persons of the funds and are appointed or re-appointed on an annual basis. The mailing address for each officer listed below is 4500 Main Street, Kansas City, Missouri 64111. Name (Year of Birth) Offices with the Funds Principal Occupation(s) During the Past Five Years Jonathan S. Thomas Director and President since 2007 President and Chief Executive Officer, ACC (March 2007 to present). Also serves as Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries Maryanne L. Roepke Chief Compliance Officer since 2006 and Senior Vice President since 2000 Chief Compliance Officer, American Century funds, ACIM and ACS (August 2006 to present). Also serves as Senior Vice President, ACS Charles A. Etherington General Counsel since 2007 and Senior Vice President since 2006 Attorney, ACC (February 1994 to present); Vice President, ACC (November 2005 to present); General Counsel, ACC (March 2007 to present). Also serves as General Counsel, ACIM, ACS, ACIS and other ACC subsidiaries; and Senior Vice President, ACIM and ACS C. Jean Wade Vice President, Treasurer and Chief Financial Officer since 2012 Vice President, ACS (February 2000 to present) Robert J. Leach Vice President since 2006 and Assistant Treasurer since 2012 Vice President, ACS (February 2000 to present) David H. Reinmiller Vice President since 2000 Attorney, ACC (January 1994 to present); Associate General Counsel, ACC (January 2001 to present). Also serves as Vice President, ACIM and ACS Ward D. Stauffer Secretary since 2005 Attorney, ACC (June 2003 to present) The Statement of Additional Information has additional information about the fund’s directors and is available without charge, upon request, by calling 1-800-345-2021. 29 Approval of Management Agreement At a meeting held on June 20, 2013, the Fund’s Board of Directors unanimously approved the renewal of the management agreement pursuant to which American Century Investment Management, Inc. (the “Advisor”) acts as the investment advisor for the Fund. Under Section 15(c) of the Investment Company Act, contracts for investment advisory services are required to be reviewed, evaluated, and approved by a majority of a fund’s directors (the “Directors”), including a majority of the independent Directors, each year. Prior to its consideration of the renewal of the management agreement, the Board requested and reviewed extensive data and information compiled by the Advisor and certain independent providers of evaluation data concerning the Fund and the services provided to the Fund by the Advisor. This review was in addition to the oversight and evaluation undertaken by the Board and its committees on a continuous basis throughout the year. In connection with its consideration of the renewal of the management agreement, the Board’s review and evaluation of the services provided by the Advisor included, but was not limited to, the following: • the nature, extent, and quality of investment management, shareholder services, and other services provided by the Advisor to the Fund; • the wide range of other programs and services the Advisor provides to the Fund and its shareholders on a routine and non-routine basis; • the investment performance of the Fund, including data comparing the Fund’s performance to appropriate benchmarks and/or a peer group of other mutual funds with similar investment objectives and strategies; • data comparing the cost of owning the Fund to the cost of owning similar funds; • the Advisor’s compliance policies, procedures, and regulatory experience; • financial data showing the cost of services provided to the Fund, the profitability of the Fund to the Advisor, and the overall profitability of the Advisor; • possible economies of scale associated with the Advisor’s management of the Fund and other accounts under its management; • data comparing services provided and charges to other investment management clients of the Advisor; and • consideration of collateral benefits derived by the Advisor from the management of the Fund. In keeping with its practice, the Board held two in-person meetings and one telephonic meeting to review and discuss the information provided. The Directors also had the benefit of the advice of independent counsel throughout the period. 30 Factors Considered The Directors considered all of the information provided by the Advisor, the independent data providers, and independent counsel, and evaluated such information for the Fund. In connection with their review, the Directors did not identify any single factor as being all-important or controlling, and each Director may have attributed different levels of importance to different factors. In deciding to renew the management agreement, the Board based its decision on a number of factors, including the following: Nature, Extent and Quality of Services — Generally. Under the management agreement, the Advisor is responsible for providing or arranging for all services necessary for the operation of the Fund. The Board noted that under the management agreement, the Advisor provides or arranges at its own expense a wide variety of services including: • constructing and designing the Fund • portfolio research and security selection • initial capitalization/funding • securities trading • Fund administration • custody of Fund assets • daily valuation of the Fund’s portfolio • shareholder servicing and transfer agency, including shareholder confirmations, recordkeeping, and communications • legal services • regulatory and portfolio compliance • financial reporting • marketing and distribution The Board noted that many of these services have expanded over time both in terms of quantity and complexity in response to shareholder demands, competition in the industry, changing distribution channels, and the changing regulatory environment. Investment Management Services. The nature of the investment management services provided to the Fund is quite complex and allows Fund shareholders access to professional money management, instant diversification of their investments within an asset class, the opportunity to easily diversify among asset classes by investing in or exchanging among various American Century Investments funds, and liquidity. In evaluating investment performance, the Board expects the Advisor to manage the Fund in accordance with its investment objectives and approved strategies. Further, the Directors recognize that the Advisor has 31 an obligation to monitor trading activities, and in particular to seek the best execution of fund trades, and to evaluate the use of and payment for research. In providing these services, the Advisor utilizes teams of investment professionals (portfolio managers, analysts, research assistants, and securities traders) who require extensive information technology, research, training, compliance and other systems to conduct their business. The Board, directly and through its Fund Performance Review Committee, regularly reviews investment performance information for the Fund, together with comparative information for appropriate benchmarks and/or peer groups of similarly-managed funds, over different time horizons. The Directors also review detailed performance information during the management agreement approval process. If performance concerns are identified, the Fund receives special reviews until performance improves, during which the Board discusses with the Advisor the reasons for such results (e.g., market conditions, security selection) and any efforts being undertaken to improve performance. Taking all these factors into consideration, the Board found the investment management services provided by the Advisor to the Fund to meet or exceed industry standards. More detailed information about the Fund’s performance can be found in the Performance and Portfolio Commentary sections of this report. Shareholder and Other Services. Under the management agreement, the Advisor provides the Fund with a comprehensive package of transfer agency, shareholder, and other services. The Board, directly and through various committees of the Board, regularly reviews reports and evaluations of such services at its regular meetings. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to Fund shareholders, securities trading activities, portfolio valuation services, auditing services, and legal and operational compliance activities. Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by the Advisor. The Board found the services provided by the Advisor to the Fund under the management agreement to be competitive and of high quality. Costs of Services and Profitability. The Advisor provides detailed information concerning its cost of providing various services to the Fund, its profitability in managing the Fund, its overall profitability, and its financial condition. The Directors have reviewed with the Advisor the methodology used to prepare this financial information. The financial information regarding the Advisor is considered in evaluating the Advisor’s financial condition, its ability to continue to provide services under the management agreement, and the reasonableness of the current management fee. The Board concluded that the Advisor’s profits were reasonable in light of the services provided to the Fund. Ethics. The Board generally considers the Advisor’s commitment to providing quality services to shareholders and to conducting its business ethically. They noted that the Advisor’s practices generally meet or exceed industry best practices. 32 Economies of Scale. The Board also reviewed information provided by the Advisor regarding the possible existence of economies of scale in connection with the management of the Fund. The Board concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The Board concluded that the Advisor is appropriately sharing economies of scale through its competitive fee structure, offering competitive fees from fund inception, and through reinvestment in its business to provide shareholders additional content and services. Comparison to Other Funds’ Fees. The management agreement provides that the Fund pay the Advisor a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the Fund, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of the Fund’s independent directors (including their independent legal counsel) and expenses incurred in connection with the provision of shareholder services and distribution services under a plan adopted pursuant to Rule 12b-1 under the 1940 Act. Under the unified fee structure, the Advisor is responsible for providing all investment advisory, custody, audit, administrative, compliance, recordkeeping, marketing and shareholder services, or arranging and supervising third parties to provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and any applicable Rule 12b-1 distribution fees, all other components of the total fees charged by these other funds may be increased without shareholder approval. The Board believes the unified fee structure is a benefit to Fund shareholders because it clearly discloses to shareholders the cost of owning Fund shares, and, since the unified fee cannot be increased without a vote of Fund shareholders, it shifts to the Advisor the risk of increased costs of operating the Fund and provides a direct incentive to minimize administrative inefficiencies. Part of the Board’s analysis of fee levels involves reviewing certain evaluative data compiled by an independent provider and comparing the Fund’s unified fee to the total expense ratio of other funds in the Fund’s peer group. The Board concluded that the management fee paid by the Fund to the Advisor under the management agreement is reasonable in light of the services provided to the Fund. Comparison to Fees and Services Provided to Other Clients of the Advisor. The Board also requested and received information from the Advisor concerning the nature of the services, fees, costs and profitability of its advisory services to advisory clients other than the Fund. They observed that these varying types of client accounts require different services and involve different regulatory and entrepreneurial risks than the management of the Fund. The Board analyzed this information and concluded that the fees charged and services provided to the Fund were reasonable by comparison. Collateral or “Fall-Out” Benefits Derived by the Advisor. The Board considered the existence of collateral benefits the Advisor may receive as a result of its relationship with the Fund. They concluded that the Advisor’s primary business is managing mutual funds and it generally does not use fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Board noted that the Advisor receives proprietary research from broker-dealers that execute fund portfolio transactions and concluded that this research is likely to benefit Fund 33 shareholders. The Board also determined that the Advisor is able to provide investment management services to certain clients other than the Fund, at least in part, due to its existing infrastructure built to serve the fund complex. The Board concluded, however, that the assets of those other clients are not material to the analysis and, where applicable, may be included with the assets of the Fund to determine breakpoints in the management fee schedule. Existing Relationship. The Board also considered whether there was any reason for not continuing the existing arrangement with the Advisor. In this regard, the Board was mindful of the potential disruptions of the Fund’s operations and various risks, uncertainties, and other effects that could occur as a result of a decision not to continue such relationship. In particular, the Board recognized that most shareholders have invested in the Fund on the strength of the Advisor’s industry standing and reputation and in the expectation that the Advisor will have a continuing role in providing advisory services to the Fund. Conclusion of the Directors. As a result of this process, the Board, including all of the independent directors, taking into account all of the factors discussed above and the information provided by the Advisor and others, concluded that the management agreement between the Fund and the Advisor is fair and reasonable in light of the services provided and should be renewed. 34 Additional Information Retirement Account Information As required by law, distributions you receive from certain IRAs are subject to federal income tax withholding, unless you elect not to have withholding apply. Tax will be withheld on the total amount withdrawn even though you may be receiving amounts that are not subject to withholding, such as nondeductible contributions. In such case, excess amounts of withholding could occur. You may adjust your withholding election so that a greater or lesser amount will be withheld. If you don’t want us to withhold on this amount, you must notify us to not withhold the federal income tax. You may notify us in writing or in certain situations by telephone or through other electronic means. For systematic withdrawals, your withholding election will remain in effect until revoked or changed by filing a new election. You have the right to revoke your election at any time. Remember, even if you elect not to have income tax withheld, you are liable for paying income tax on the taxable portion of your withdrawal. If you elect not to have income tax withheld or you don’t have enough income tax withheld, you may be responsible for payment of estimated tax. You may incur penalties under the estimated tax rules if your withholding and estimated tax payments are not sufficient. You can reduce or defer the income tax on a distribution by directly or indirectly rolling such distribution over to another IRA or eligible plan. You should consult your tax advisor for additional information. State tax will be withheld if, at the time of your distribution, your address is within one of the mandatory withholding states and you have federal income tax withheld (or as otherwise required by state law). State taxes will be withheld from your distribution in accordance with the respective state rules. Distributions you receive from 403(b), 457 and qualified plans are subject to special tax and withholding rules. Your plan administrator or plan sponsor is required to provide you with a special tax notice explaining those rules at the time you request a distribution. If applicable, federal and/or state taxes may be withheld from your distribution amount. Proxy Voting Policies A description of the policies that the fund’s investment advisor uses in exercising the voting rights associated with the securities purchased and/or held by the fund is available without charge, upon request, by calling 1-800-345-2021. It is also available on the “About Us” page of American Century Investments’ website at americancentury.com and on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. 35 Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at americancentury.com and, upon request, by calling 1-800-345-2021. Other Tax Information The following information is provided pursuant to provisions of the Internal Revenue Code. The fund hereby designates up to the maximum amount allowable as qualified dividend income for the fiscal year ended November 30, 2013. For the fiscal year ended November 30, 2013, the fund intends to pass through to shareholders $865,551, or up to the maximum amount allowable, as a foreign tax credit which represents taxes paid on income derived from sources within foreign countries or possessions of the United States. During the fiscal year ended November 30, 2013, the fund earned $9,518,956 from income derived from foreign sources. Foreign source income and foreign tax expense per outstanding share on November 30, 2013 are $0.1797 and $0.0163, respectively. 36 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Investors Using Advisors 1-800-378-9878 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Relay Service for the Deaf American Century World Mutual Funds, Inc. Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. ©2014 American Century Proprietary Holdings, Inc. All rights reserved. CL-ANN-80787 1401 ANNUAL REPORT NOVEMBER 30, 2013 Global Growth Fund Table of Contents President’s Letter 2 Market Perspective 3 Performance 4 Portfolio Commentary 6 Fund Characteristics 8 Shareholder Fee Example 9 Schedule of Investments 11 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 16 Notes to Financial Statements 17 Financial Highlights 23 Report of Independent Registered Public Accounting Firm 26 Management 27 Approval of Management Agreement 30 Additional Information 35 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. President’s Letter Jonathan Thomas Dear Investor: Thank you for reviewing this annual report for the 12 months ended November 30, 2013. It provides investment performance, market analysis, and portfolio information, presented with the expert perspective of our portfolio management team. Annual reports remain important vehicles for conveying information about fund returns, including key factors that affected fund performance. For additional, updated investment and market insights, we encourage you to visit our website, americancentury.com. Monetary Policy-Driven, “Risk-On” Results in Developed Countries Stimulative monetary policies by central banks and slowly improving global economic conditions played a major part in financial market returns during the reporting period. The combination of an improving global economic outlook, mostly low costs of capital in the money markets, and central bank purchases of longer-maturity fixed income securities (a market liquidity-building strategy known as quantitative easing, QE) helped persuade investors to seek risk and yield, particularly in developed markets such as the U.S., Japan, and Europe. Broad stock index returns were stellar in these markets, particularly at the smaller capitalization end of the company size spectrum. Representing the broad markets, the S&P 500 and MSCI EAFE Indices returned 30.30% and 24.84%, respectively, for the reporting period, and their smaller capitalization counterparts performed even better. At the same time, hints that QE might be tapered soon in the U.S. hampered government bond returns and emerging market stock indices. Broad emerging market stock indices posted positive single-digit returns, but government bond total returns dipped into negative territory, despite low inflation. Corporate bonds, especially high-yield corporates, generally performed better than government bonds because of their higher yields, declining spreads (yield differences between corporate and similar-maturity Treasury securities), and relatively low default rates, compared with historical averages. As we enter 2014, there’s less uncertainty about the U.S. fiscal picture and global economic strength than a year ago, but headwinds continue. A full economic recovery from 2008 remains elusive—economic growth is still subpar compared with past recoveries. In this environment, we continue to believe in a disciplined, diversified, long-term investment approach, using professionally managed stock and bond portfolios—as appropriate—for meeting financial goals. We appreciate your continued trust in us. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Market Perspective By Mark Kopinski, Chief Investment Officer, Global and Non-U.S. Equity Global Stocks Rallied to Post Double-Digit Gains Stock market performance remained robust during the 12-month period ended November 30, 2013, with most major market indices posting double-digit gains. Despite persistent concerns about weak global growth and a slowdown in China, investors largely focused on central bank stimulus measures, marginally improving U.S. and European economic data, and relatively healthy corporate earnings, which fueled stock market optimism. Prior to the reporting period, the U.S. Federal Reserve (the Fed) announced its third quantitative easing program (QE3). This effort, combined with similar large-scale stimulus measures from the European Central Bank (ECB) and the Bank of Japan as well as favorable corporate earnings reports, generally helped keep stocks in favor. Additionally, housing market gains in the U.S., U.K., and Australia aided the global investment landscape. Europe, Japan were Performance Leaders Assurances by the ECB that it would keep interest rates at historic lows for an extended period, followed by the cutting of its key lending rate to 0.25% late in the period, helped drive stock market gains in Europe. In addition, economic conditions throughout Europe improved, led by an expanding manufacturing sector, improving business and consumer sentiment, and a slowdown of the economic contraction in the peripheral countries. In the second calendar quarter of 2013, the 17-member eurozone emerged from its longest-ever recession (six consecutive quarters). Investors generally focused on these positive factors, pushing stocks higher despite the structural issues and high unemployment still plaguing the region. In Japan, the central bank’s efforts to pull the nation out of its decades-long deflationary spiral and spark economic growth appeared to be working. Japan’s economy grew, and consumer prices increased. Late in the period, government officials announced the country’s inflation rate rose at a five-year high, suggesting their deflation-focused initiatives were gaining traction. Overall, developed market stocks sharply outperformed their emerging market counterparts. Much of the lagging performance was due to a slower-growth environment in China. In addition, rising inflation and currency weakness weighed on many developing nations. International Equity Total Returns For the 12 months ended November 30, 2013 (in U.S. dollars) MSCI EAFE Index 24.84% MSCI Europe Index 25.94% MSCI EAFE Growth Index 23.45% MSCI World Index 26.38% MSCI EAFE Value Index 26.20% MSCI Japan Index 32.84% MSCI Emerging Markets Index 3.66% 3 Performance Total Returns as of November 30, 2013 Average Annual Returns Ticker Symbol 1 year 5 years 10 years Since Inception Inception Date Investor Class TWGGX 29.15% 16.44% 9.28% 8.77% 12/1/98 MSCI World Index ­— 26.38% 15.26% 7.40% 4.51%(1) ­— Institutional Class AGGIX 29.42% 16.68% 9.51% 4.49% 8/1/00 A Class(2) No sales charge* With sales charge* AGGRX 28.83% 21.41% 16.16% 14.81% 9.01% 8.37% 7.81% 7.38% 2/5/99 C Class AGLCX 27.97% 15.31% 8.21% 7.28% 3/1/02 R Class AGORX 28.51% 15.89% ­— 7.29% 7/29/05 R6 Class AGGDX ­— ­— ­— 11.68%(3) 7/26/13 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Since 11/30/98, the date nearest the Investor Class’s inception for which data are available. Prior to September 4, 2007, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been adjusted to reflect this charge. Total returns for periods less than one year are not annualized. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 4 Growth of $10,000 Over 10 Years $10,000 investment made November 30, 2003 Total Annual Fund Operating Expenses Investor Class Institutional Class A Class C Class R Class R6 Class 1.10% 0.90% 1.35% 2.10% 1.60% 0.75% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 5 Portfolio Commentary Portfolio Managers: Keith Creveling and Brent Puff Performance Summary Global Growth returned 29.15%* for the 12 months ended November 30, 2013, compared with its benchmark, the MSCI World Index, which returned 26.38%. Global equity markets posted robust returns during the 12-month period, despite ongoing weakness in global economic recovery. Continued stimulus by central banks around the world, combined with improving economic and corporate data, led most markets to finish the period with double-digit gains. Developed markets largely outperformed emerging markets, and small- and mid-cap stocks generally outpaced large-cap holdings. Meanwhile, global stocks in the growth style slightly underperformed global value stocks. Overall, strong stock selection in the United States and Canada contributed favorably to the portfolio’s performance. Stock selection in Italy as well as positioning in emerging markets, particularly in Brazil, were detrimental to the portfolio’s relative results. Among sectors, security selection and positioning in consumer discretionary holdings drove outperformance. Stock choices in the industrials sector also contributed favorably to results. Conversely, holdings in the information technology and financials sectors were among the top relative detractors. Internet Holdings Lead Contributors The portfolio’s overweight positions in several internet retailers led the consumer discretionary sector to be among the top contributors to relative performance. U.S.-based online travel site priceline.com helped to bolster results as the company’s stock climbed steadily over the 12-month period, driven by increases in European penetration and market share gains from its Booking.com unit. The company’s earnings and revenues consistently surprised on the upside, further boosting its stock price. Japan-based internet shopping site Rakuten also added to relative gains, appreciating over 80% during the period as the company’s core online commerce site continued to deliver strong revenue trends. Elsewhere in Japan, an overweight position in financial services group ORIX was another key relative contributor, benefiting from the gradual but steady improvement in Japan’s economy. The company’s share price also received a boost following its acquisition of Netherlands-based asset management company Robeco, which is expected to increase its global reach. Among industrials holdings, B/E Aerospace, a U.S.-based manufacturer of cabin interiors for the commercial aviation industry, was a top contributor. The company benefited from increasing aircraft production by airliner manufacturers as commercial air carriers began to update aging fleets. * All fund returns referenced in this commentary are for Investor Class shares. 6 Technology Companies Main Detractors Technology sector holdings were among the main relative detractors during the period. Prominent individual detractors included U.S.-based personal technology developer Apple, whose stock appreciated as the company negotiated a distribution deal with China Mobile. Although not holding Apple for most of the fiscal year was detrimental to returns, we stand by our decision. We believe that the trajectory of its growth rate has started to decelerate and will level off, putting margins under pressure. Therefore, it does not meet our earnings acceleration criteria. An overweight position in U.S.-based Equinix, a data center operator, was also among the portfolio’s top detractors. The company’s stock declined in reaction to a rival’s announcement of lower-than-expected quarterly profits and lowered guidance for fiscal 2013. We believe that the market reaction to these events was overdone, and that the company, whose fundamentals remain strong, is positioned to continue to grow its revenues and profits. U.S.-based data warehousing and cloud computing provider Teradata also saw weak relative performance. We sold the holding after management warned that disappointing demand, particularly in Asia, Africa, and the Middle East, would negatively impact the company’s earnings outlook. Elsewhere, underperformance of Italian holdings was attributed primarily to oilfield services company Saipem, which tumbled after its new management team dramatically cut 2013 earnings expectations. Consequently, we exited the portfolio’s position in the holding. Outlook We continue to adhere to our strict bottom-up stock picking process while remaining aware of the macroeconomic environment. As global economies continue to show modest signs of recovery, the portfolio maintains an overweight position in the U.S., where growth and employment trends have seen steady improvements. We maintain an underweight to Japan, where we continue to focus on opportunities in companies that we believe can benefit from a weakening yen, while closely monitoring the government’s stimulative economic policies to determine if these trends are sustainable. We are likewise underweight in Europe as we monitor the strength of the region’s economic recovery, relative to that of the U.S. We remain focused on companies that we believe are likely to achieve higher margins via accelerating revenue growth and cost savings. We continue to invest in businesses that we believe will be beneficiaries of durable, long-lasting trends that will persist regardless of the macroeconomic backdrop. From a sector perspective, we believe that holdings in the consumer discretionary, information technology, and industrials sectors appear poised to benefit from increased global growth, which is reflected in the portfolio’s overweight positioning relative to the benchmark. Conversely, we see fewer opportunities in financials and telecommunication services leading to underweight positions, relative to the benchmark, in those sectors. 7 Fund Characteristics NOVEMBER 30, 2013 Top Ten Holdings % of net assets Google, Inc., Class A 3.1% priceline.com, Inc. 2.2% Precision Castparts Corp. 1.9% Facebook, Inc., Class A 1.8% Home Depot, Inc. (The) 1.8% Monsanto Co. 1.7% Roche Holding AG 1.7% IntercontinentalExchange Group, Inc. 1.6% FedEx Corp. 1.5% Toyota Motor Corp. 1.4% Types of Investments in Portfolio % of net assets Domestic Common Stocks 59.2% Foreign Common Stocks 38.1% Total Common Stocks 97.3% Temporary Cash Investments 3.8% Other Assets and Liabilities (1.1)% Investments by Country % of net assets United States 59.2% United Kingdom 8.0% Japan 7.1% Switzerland 3.3% France 2.9% Hong Kong 2.4% Sweden 2.2% Netherlands 2.1% Other Countries 10.1% Cash and Equivalents* 2.7% * Includes temporary cash investments and other assets and liabilities. 8 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from June 1, 2013 to November 30, 2013 (except as noted). Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 9 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 6/1/13 Ending Account Value 11/30/13 Expenses Paid During Period(1) 6/1/13 – 11/30/13 Annualized Expense Ratio(1) Actual Investor Class 1.09% Institutional Class 0.89% A Class 1.34% C Class 2.09% R Class 1.59% R6 Class $1,116.80(2) 0.74% Hypothetical Investor Class 1.09% Institutional Class 0.89% A Class 1.34% C Class 2.09% R Class 1.59% R6 Class $1,021.36(4) $3.75(4) 0.74% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 183, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. Ending account value based on actual return from July 26, 2013 (commencement of sale) through November 30, 2013. Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 128, the number of days in the period from July 26, 2013 (commencement of sale) through November 30, 2013, divided by 365, to reflect the period. Had the class been available for the full period, the expenses paid during the period would have been higher. Ending account value and expenses paid during the period assumes the class had been available throughout the entire period and are calculated using the class’s annualized expense ratio listed in the table above. 10 Schedule of Investments NOVEMBER 30, 2013 Shares Value Common Stocks — 97.3% AUSTRALIA — 0.6% CSL Ltd. $ 3,239,622 AUSTRIA — 0.7% Erste Group Bank AG BRAZIL — 0.9% Itau Unibanco Holding SA ADR CANADA — 1.3% Canadian Pacific Railway Ltd. CHINA — 1.1% Ctrip.com International Ltd. ADR ENN Energy Holdings Ltd. DENMARK — 1.7% Novo Nordisk A/S B Shares Pandora A/S FRANCE — 2.9% Carrefour SA Rexel SA Sanofi HONG KONG — 2.4% BOC Hong Kong Holdings Ltd. Hang Seng Bank Ltd. Sands China Ltd. INDIA — 0.5% Tata Motors Ltd. ADR ITALY — 0.6% Prada SpA JAPAN — 7.1% Daikin Industries Ltd. Keyence Corp. ORIX Corp. Rakuten, Inc. Toyota Motor Corp. Unicharm Corp. NETHERLANDS — 2.1% ASML Holding NV ASML Holding NV New York Shares Koninklijke DSM NV PERU — 0.6% Credicorp Ltd. RUSSIA — 1.2% Magnit OJSC GDR Sberbank of Russia ADR SPAIN — 0.9% Grifols SA SWEDEN — 2.2% SKF AB B Shares Svenska Cellulosa AB B Shares SWITZERLAND — 3.3% Adecco SA Roche Holding AG Syngenta AG UNITED KINGDOM — 8.0% BG Group plc Capita Group plc (The) Compass Group plc Johnson Matthey plc Lloyds Banking Group plc Rio Tinto plc Standard Chartered plc Whitbread plc UNITED STATES — 59.2% Alexion Pharmaceuticals, Inc. Alliance Data Systems Corp. American Tower Corp. B/E Aerospace, Inc. Berkshire Hathaway, Inc., Class B Biogen Idec, Inc. BorgWarner, Inc. 11 Shares Value Celgene Corp. $ 6,004,741 Cerner Corp. Charles Schwab Corp. (The) CIT Group, Inc. Cognizant Technology Solutions Corp., Class A Colgate-Palmolive Co. Continental Resources, Inc. Costco Wholesale Corp. eBay, Inc. EQT Corp. Equinix, Inc. Estee Lauder Cos., Inc. (The), Class A Facebook, Inc., Class A FedEx Corp. Fortune Brands Home & Security, Inc. Gilead Sciences, Inc. Google, Inc., Class A Halliburton Co. Harley-Davidson, Inc. Home Depot, Inc. (The) Ingersoll-Rand plc IntercontinentalExchange Group, Inc. Liberty Global plc Class A MasterCard, Inc., Class A Michael Kors Holdings Ltd. Mondelez International, Inc. Class A Monsanto Co. Oceaneering International, Inc. Pentair Ltd. Precision Castparts Corp. priceline.com, Inc. Realogy Holdings Corp. Schlumberger Ltd. Starbucks Corp. Towers Watson & Co., Class A Tractor Supply Co. Twenty-First Century Fox, Inc. Union Pacific Corp. United Rentals, Inc. Visa, Inc., Class A Zoetis, Inc. TOTAL COMMON STOCKS (Cost $391,118,173) Temporary Cash Investments — 3.8% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.375%, 6/30/15, valued at $3,510,257), in a joint trading account at 0.06%, dated 11/29/13, due 12/2/13 (Delivery value $3,439,748) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 2.75%, 11/15/42, valued at $4,197,884), in a joint trading account at 0.03%, dated 11/29/13, due 12/2/13 (Delivery value $4,127,687) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 0.00%, 5/29/14, valued at $3,511,899), in a joint trading account at 0.04%, dated 11/29/13, due 12/2/13 (Delivery value $3,443,126) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $21,999,386) TOTAL INVESTMENT SECURITIES — 101.1% (Cost $413,117,559) OTHER ASSETS AND LIABILITIES — (1.1)% TOTAL NET ASSETS — 100.0% 12 Market Sector Diversification (as a % of net assets) Consumer Discretionary 19.3% Industrials 16.1% Financials 15.0% Information Technology 14.9% Health Care 10.1% Consumer Staples 7.9% Energy 7.4% Materials 5.8% Utilities 0.8% Cash and Equivalents* 2.7% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR American Depositary Receipt GDR Global Depositary Receipt OJSC Open Joint Stock Company Non-income producing. See Notes to Financial Statements. 13 Statement of Assets and Liabilities NOVEMBER 30, 2013 Assets Investment securities, at value (cost of $413,117,559) Foreign currency holdings, at value (cost of $119,075) Receivable for investments sold Receivable for capital shares sold Dividends and interest receivable Other assets Liabilities Disbursements in excess of demand deposit cash Payable for investments purchased Payable for capital shares redeemed Accrued management fees Distribution and service fees payable Net Assets Net Assets Consist of: Capital (par value and paid-in surplus) Distributions in excess of net investment income ) Undistributed net realized gain Net unrealized appreciation Net assets Shares outstanding Net asset value per share Investor Class, $0.01 Par Value Institutional Class, $0.01 Par Value $80,967,739 A Class, $0.01 Par Value $12.21* C Class, $0.01 Par Value $5,615,114 496,922 R Class, $0.01 Par Value $4,489,347 368,734 R6 Class, $0.01 Par Value $27,910 2,228 * Maximum offering price $12.95 (net asset value divided by 0.9425). See Notes to Financial Statements. 14 Statement of Operations YEAR ENDED NOVEMBER 30, 2013 Investment Income (Loss) Income: Dividends (net of foreign taxes withheld of $357,364) Interest Expenses: Management fees Distribution and service fees: A Class C Class R Class Directors’ fees and expenses Other expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions (net of foreign tax expenses paid (refunded) of $(588)) Foreign currency transactions ) Change in net unrealized appreciation (depreciation) on: Investments Translation of assets and liabilities in foreign currencies ) Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 15 Statement of Changes in Net Assets YEARS ENDED NOVEMBER 30, 2, 2012 Increase (Decrease) in Net Assets November 30, 2013 November 30, 2012 Operations Net investment income (loss) Net realized gain (loss) Change in net unrealized appreciation (depreciation) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income: Investor Class ) ) Institutional Class ) ) A Class ) ) Decrease in net assets from distributions ) ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions ) Redemption Fees Increase in net assets from redemption fees Net increase (decrease) in net assets Net Assets Beginning of period End of period Undistributed (distributions in excess of) net investment income ) See Notes to Financial Statements. 16 Notes to Financial Statements NOVEMBER 30, 2013 1. Organization American Century World Mutual Funds, Inc. (the corporation) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Maryland corporation. Global Growth Fund (the fund) is one fund in a series issued by the corporation. The fund is diversified as defined under the 1940 Act. The fund’s investment objective is to seek capital growth. The fund offers the Investor Class, the Institutional Class, the A Class, the C Class, the R Class and the R6 Class. The A Class may incur an initial sales charge. The A Class and C Class may be subject to a contingent deferred sales charge. The share classes differ principally in their respective sales charges and distribution and shareholder servicing expenses and arrangements. The Institutional Class and R6 Class shareholders do not require the same level of shareholder and administrative services from American Century Investment Management, Inc. (ACIM) (the investment advisor) as shareholders of other classes. In addition, financial intermediaries do not receive any service, distribution or administrative fees for the R6 Class. As a result, the Institutional Class and R6 Class are charged lower unified management fees. Sale of the R6 Class commenced on July 26, 2013. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share at the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. The Board of Directors has adopted valuation policies and procedures to guide the investment advisor in the fund’s investment valuation process and to provide methodologies for the oversight of the fund’s pricing function. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are generally valued at the closing price of such securities on the exchange where primarily traded or at the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices may be used. Securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. Equity securities initially expressed in local currencies are translated into U.S. dollars at the mean of the appropriate currency exchange rate at the close of the NYSE as provided by an independent pricing service. Fixed income securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors: trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, trade data or market information on comparable securities, and other relevant security specific information. Open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost, which approximates fair value. If the fund determines that the market price for an investment is not readily available or the valuation methods mentioned above do not reflect an investment’s fair value, such investment is valued as determined in good faith by the Board of Directors or its delegate, in accordance with policies and procedures adopted by the Board of Directors. In its 17 determination of fair value, the fund may review several factors including, but not limited to, market information regarding the specific investment or comparable investments and correlation with other investment types, futures indices or general market indicators. Circumstances that may cause the fund to use these procedures to value an investment include, but are not limited to: an investment has been declared in default or is distressed; trading in a security has been suspended during the trading day or a security is not actively trading on its principal exchange; prices received from a regular pricing source are deemed unreliable; or there is a foreign market holiday and no trading occurred. The fund monitors for significant events occurring after the close of an investment’s primary exchange but before the fund’s net asset value per share is determined. Significant events may include, but are not limited to: corporate announcements and transactions; governmental action and political unrest that could impact a specific investment or an investment sector; or armed conflicts, natural disasters and similar events that could affect investments in a specific country or region. The fund also monitors for significant fluctuations in domestic and foreign markets, as evidenced by the U.S. market or such other indicators that the Board of Directors, or its delegate, deems appropriate. If significant fluctuations in foreign markets are identified, the fund may apply a model-derived factor to the closing price of equity securities traded on foreign securities exchanges. The factor is based on observable market data as provided by an independent pricing service. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Certain countries impose taxes on realized gains on the sale of securities registered in their country. The fund records the foreign tax expense, if any, on an accrual basis. The foreign tax expense on realized gains and unrealized appreciation reduces the net realized gain (loss) on investment transactions and net unrealized appreciation (depreciation) on investments, respectively. Investment Income — Dividend income less foreign taxes withheld, if any, is recorded as of the ex-dividend date. Distributions received on securities that represent a return of capital or long-term capital gain are recorded as a reduction of cost of investments and/or as a realized gain. The fund may estimate the components of distributions received that may be considered nontaxable distributions or long-term capital gain distributions for income tax purposes. Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. Foreign Currency Translations — All assets and liabilities initially expressed in foreign currencies are translated into U.S. dollars at prevailing exchange rates at period end. The fund may enter into spot foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of investment securities, dividend and interest income, spot foreign currency exchange contracts, and expenses are translated at the rates of exchange prevailing on the respective dates of such transactions. Net realized and unrealized foreign currency exchange gains or losses related to investment securities are a component of net realized gain (loss) on investment transactions and change in net unrealized appreciation (depreciation) on investments, respectively. Repurchase Agreements — The fund may enter into repurchase agreements with institutions that ACIM has determined are creditworthy pursuant to criteria adopted by the Board of Directors. The fund requires that the collateral, represented by securities, received in a repurchase transaction be transferred to the custodian in a manner sufficient to enable the fund to obtain those securities in the event of a default under the repurchase agreement. ACIM monitors, on a daily basis, the securities transferred to ensure the value, including accrued interest, of the securities under each repurchase agreement is equal to or greater than amounts owed to the fund under each repurchase agreement. Joint Trading Account — Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, the fund, along with certain other funds in the American Century Investments family of funds, may transfer uninvested cash balances into a joint trading account. These balances are invested in one or more repurchase agreements that are collateralized by U.S. Treasury or Agency obligations. 18 Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. Accordingly, no provision has been made for income taxes. The fund files U.S. federal, state, local and non-U.S. tax returns as applicable. The fund’s tax returns are subject to examination by the relevant taxing authority until expiration of the applicable statute of limitations, which is generally three years from the date of filing but can be longer in certain jurisdictions. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Multiple Class — All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Distributions to Shareholders — Distributions from net investment income and net realized gains, if any, are generally declared and paid annually. The fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code, in all events in a manner consistent with provisions of the 1940 Act. Redemption — The fund may impose a 2.00% redemption fee on shares held less than 60 days. The fee may not be applicable to all classes. The redemption fee is retained by the fund and helps cover transaction costs that long-term investors may bear when the fund sells securities to meet investor redemptions. Indemnifications — Under the corporation’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 3. Fees and Transactions with Related Parties Management Fees — The corporation has entered into a management agreement with ACIM, under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides that all expenses of managing and operating the fund, except distribution and service fees, brokerage expenses, taxes, interest, fees and expenses of the independent directors (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The rate of the fee is determined by applying a fee rate calculation formula. This formula takes into account the fund’s assets as well as certain assets, if any, of other clients of the investment advisor outside the American Century Investments family of funds (such as subadvised funds and separate accounts) that have very similar investment teams and investment strategies (strategy assets). The annual management fee schedule ranges from 1.050% to 1.300% for the Investor Class, A Class, C Class and R Class. The annual management fee schedule ranges from 0.850% to 1.100% for the Institutional Class and 0.700% to 0.950% for the R6 Class. The effective annual management fee for each class for the period ended November 30, 2013 was 1.08% for the Investor Class, A Class, C Class and R Class, 0.88% for the Institutional Class and 0.73% for the R6 Class. Distribution and Service Fees — The Board of Directors has adopted a separate Master Distribution and Individual Shareholder Services Plan for each of the A Class, C Class and R Class (collectively the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that the A Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The plans provide that the C Class will pay ACIS 19 an annual distribution and service fee of 1.00%, of which 0.25% is paid for individual shareholder services and 0.75% is paid for distribution services. The plans provide that the R Class will pay ACIS an annual distribution and service fee of 0.50%. The fees are computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the year ended November 30, 2013 are detailed in the Statement of Operations. Related Parties — Certain officers and directors of the corporation are also officers and/or directors of American Century Companies, Inc. (ACC). The corporation’s investment advisor, ACIM, the corporation’s distributor, ACIS, and the corporation’s transfer agent, American Century Services, LLC, are wholly owned, directly or indirectly, by ACC. 4. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the year ended November 30, 2013 were $317,430,880 and $330,844,701, respectively. 5. Capital Share Transactions Transactions in shares of the fund were as follows: Year ended November 30, 2013 Year ended November 30, 2012 Shares Amount Shares Amount Investor Class/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) Institutional Class/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) A Class/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) C Class/Shares Authorized Sold Redeemed ) R Class/Shares Authorized Sold Redeemed ) R6 Class/Shares Authorized N/A Sold Net increase (decrease) ) $ (7,786,769 ) July 26, 2013 (commencement of sale) through November 30, 2013 for the R6 Class. 20 6. Fair Value Measurements The fund’s investments valuation process is based on several considerations and may use multiple inputs to determine the fair value of the investments held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels. • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical investments. • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for comparable investments, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.). These inputs also consist of quoted prices for identical investments initially expressed in local currencies that are adjusted through translation into U.S. dollars. • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Assets Investment Securities Domestic Common Stocks — — Foreign Common Stocks 17,480,349 — Temporary Cash Investments 10,988,863 11,010,523 — Total Value of Investment Securities — 7. Risk Factors There are certain risks involved in investing in foreign securities. These risks include those resulting from future adverse political, social and economic developments, fluctuations in currency exchange rates, the possible imposition of exchange controls, and other foreign laws or restrictions. Investing in emerging markets may accentuate these risks. 8. Federal Tax Information On December 17, 2013, the fund declared and paid a per-share distribution from net realized gains to shareholders of record on December 16, 2013 of $0.2780 for the Investor Class, Institutional Class, A Class, C Class, R Class and R6 Class. The tax character of distributions paid during the years ended November 30, 2013 and November 30, 2012 were as follows: Distributions Paid From Ordinary income Long-term capital gains — — 21 The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of November 30, 2013, the federal tax cost of investments and the components of distributable earnings on a tax-basis were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments (1,522,674) Net tax appreciation (depreciation) of investments Net tax appreciation (depreciation) on translation of assets and liabilities in foreign currencies $29,126 Net tax appreciation (depreciation) Undistributed ordinary income $3,771,929 Accumulated long-term gains $12,954,761 The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the realization to ordinary income for tax purposes of unrealized gains on investments in passive foreign investment companies. 22 Financial Highlights For a Share Outstanding Throughout the Years Ended November 30 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss) (1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Distributions From Net Investment Income Net Asset Value, End of Period Total Return (2) Operating Expenses Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) Investor Class 29.15% 1.09% 0.11% 64% $9.63 13.37% 1.10% 0.28% 54% $8.52 1.82% 1.11% 0.28% 53% $8.41 8.61% 1.16% 0.33% 100% — (3) $7.80 32.24% 1.22% 0.62% 103% Institutional Class 29.42% 0.89% 0.31% 64% $9.73 13.71% 0.90% 0.48% 54% $8.60 2.00% 0.91% 0.48% 53% $8.49 8.68% 0.96% 0.53% 100% $7.90 32.61% 1.02% 0.82% 103% A Class 28.83% 1.34% (0.14)% 64% —
